DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-13 filed 01/11/2019 upon entry into the national stage are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2019 and 01/31/2019 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0043], [0045], and [0051] include grammatical or typographical errors.  
Appropriate correction is required.

Claim Objections
Claims 1-13 are objected to because of the following informalities:
In Claim 1, please change “for calculating the body fat content of a human body with the following steps” to read “for calculating the body fat content of a human body comprising the following steps”
In Claim 1, please change “measuring the bio-electrical impedance” to read “measuring a bio-electrical impedance”
In Claim 1, please change “measuring the mass” to read “measuring a mass”
In Claim 1 , please change “determine a body geometry” to read “determining a body geometry”
In claims 1 and 11, please change “the mass of each of segment” to read “a mass of each segment”
In Claim 6, please change “build-in” to read “built-in”
In Claim 8, please change “the height” to read “a height”
In Claim 9, please change “the sex” to read “a sex”
The preambles of claims 1 and 11 should be amended to recite “A method…” and “A 3D…”
The preambles of the dependent claims should be amended to begin with “The”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1 and 11, “a 3D scanner” used for “creating…a digital 3D body model”
The specification filed 01/11/2019 refers to the 3D scanner as a “scanner” in [0051]. Scanner 12 is defined as at least one stationary camera in [0037]. 
In claim 11, “a scanner for scanning the human body”
The specification filed 01/11/2019 refers to the scanner as at least one stationary camera in [0037].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite the limitations:
“creating from the body volume geometry and the bio-electrical impedance of the human body an electrical body model with segmental impedances for each segment”	
“taking account of the mass of each segment and the segmental impedance of each segment in calculating a part-body fat content for each segment.” 

How is the electrical body model with segmental impedances for each segment created from the total impedance measurement and the body volume geometry? When the electrodes are place in the turntable, how are the segments for the arms used accounted for as no current flows through them or are they merely ignored? Is there an equation that the applicant is using that models the impedance through a series of cones/cylinders and based on the volume and length of each segment a ratio of the total impedance can be calculated? 
Regarding II, the specification as filed 01/11/2019 does not provide any discloser as to how the mass of each segment is considered. [0060] states that the mass of the person may be automatically obtained from the 3D scanner but does not describe the mass of each segment. 
How is the mass of each segment accounted for? 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “in a cylindrical and/or conical form.” It is unclear how a segment can have both a cylindrical and a conical form simultaneously. Does the applicant mean to claim that different segments can have either or a cylindrical or conical form such that the trunk could be a cylindrical segment while the arm is conical? If so, the claim should be amended to read “wherein the body volume geometry comprises a plurality of segments, wherein each of the plurality of segments has a cylindrical or conical form with a measured length and a measured cross-section at each end of each segment.” 
 
Claims 1 and 11 recite the limitation "the body fat contents."  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the body fat contents are the same as the part-body fat contents described above in the claim or not. If the applicant wants to claim the formed, the claim should be amended to read “aggregating the part-body fat content for each segment.”

Claim 2 recites the limitation “the measured length.” There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “a natural form” which renders the claim indefinite. The term “natural form” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 already defines the segments as having a cylindrical or conical form, so it is unclear how “natural” is meant to further limit the conical or cylindrical form. For the purpose of examination, a cylindrical or conical segment will be interpreted to have a “natural form.”

Claim 4 recites the limitation "the trunk."  There is insufficient antecedent basis for this limitation in the claim. 

Claim 8 recites the limitation "the height."  There is insufficient antecedent basis for this limitation in the claim. 

Claim 10 recites the limitation "the measurement of the bio-electrical impedance," “the measurement of the mass, height and the scanning,” and “the same time.” There is insufficient antecedent basis for these limitation in the claim. The claim should be amended as follows:
“wherein measuring the bio-electrical impedance and the mass and creating the digital 3D body model body geometry are performed simultaneously along with measuring a height of the human body.” Claim 10 is dependent upon claim 1, which does not include measuring a height.  

Claim 11 recites the limitations “a scanner for scanning the human body” and “creating with a 3D body scanner a digital 3D body model of the human body” and the preamble recites “3D body scanner for calculating the body fat content of a human.” It is unclear if all of these scanners are the same or not. The examiner recommends amending the preamble to recite “A system for calculating a body fat content of a human” and amending the limitations “creating with a 3D body scanner a digital 3D body model of the human body” to read “creating with the scanner a digital 3D body model of the human body”
Claim 11 recites the limitation " measuring a bio-electrical impedance of the human body."  There is insufficient antecedent basis for this limitation in the claim. 

s 1 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  calculating the mass of each segment.

	Claims 2, 5-10, and 12-13 ultimately dependent from either of claims 1 or 11 and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. 
The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the limitations:
determine a body volume geometry from the digital 3D body model, wherein the body volume geometry comprises a plurality of segments in a cylindrical and/or conical form with a measured length and a measured cross- section at each end of each segment
creating from the body volume geometry and the bio-electrical impedance of the human body an electrical body model with segmental impedances for each segment
taking account of the mass of each segment and the segmental impedance of each segment in calculating a part-body fat content for each segment
aggregating the body fat contents of the plurality of segments in calculating a body composition model for the human body
which are directed to the judicial exception Abstract Ideas for encompassing mental processes. Items I-IV are described at such a high level of generality that they can all be reasonably be performed by the human mind. The human mind is able to look at 3D body model and determine a plurality of segments with a specified shape in the model through observation of the model. The human mind can then take the plurality of shapes and create an electrical body model based on the measured impedance and the shapes in the model. The human mind can further take account of the mass of the object and the segmental impedance and calculate a part-body fat content based on basic mathematical relationships.  Finally, the human mind can add together several of these values to determine a total body fat as the sum of the segments using basic addition. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
measuring the bio-electrical impedance of the human body
measuring the mass of the human body
creating with a 3D body scanner a digital 3D body model of the human body
The claimed steps do not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The additional elements as a whole recite data gathering by generic devices which are generally linked to the particular field of body composition determining (No at Step 2A Prong Two). 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed elements refer only to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill 

Regarding Claims 2-5 and 8-9, the claims recite limitations further directed to the mental processes listed above and can all be reasonably performed in the human mind. 

	Regarding Claims 6-7, the claims define the sensors used to perform the data gathering and their connection to the 3D scanner. The claims recite well-understood, routine, and conventional sensors, a scale for measuring mass and electrodes for measuring impedance. 

	Regarding Claim 10, the claim further defines how the extra-solution data gathering steps are performed. Performing the steps together does not implement the judicial exception in a practical application and further does not recite significant more than the judicial exception itself. The additional elements are still only directed to insignificant extra-solution activities as a whole. 

Claim 11 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the limitations:
determining a body volume geometry from the digital 3D body model, wherein the body volume geometry comprises a plurality of segments in a cylindrical and/or conical form with a measured length and a measured cross- section at each end of each segment
creating from the body volume geometry and the bio-electrical impedance of the human body an electrical body model with segmental impedances for each segment
taking account of the mass of each segment and the segmental impedance of each segment in calculating a part-body fat content for each segment
aggregating the body fat contents of the plurality of segments in calculating a body composition model for the human body
which are directed to the judicial exception Abstract Ideas for encompassing mental processes. Items I-IV are described at such a high level of generality that they can all be reasonably be performed by the human mind. The human mind is able to look at 3D body model and determine a plurality of segments with a specified shape in the model through observation of the model. The human mind can then take the plurality of shapes and create an electrical body model based on the measured impedance and the shapes in the model. The human mind can further take account of the mass of the object and the segmental impedance and calculate a part-body fat content based on basic mathematical relationships.  Finally, the human mind can add together several of these values to determine a total body fat as the sum of the segments using basic addition. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
a first electrode configured for measuring a bio-electrical impedance of the human body
a second electrode configured for measuring a bio-electrical impedance of the human body
a scale for measuring a mass of the human body
a scanner for scanning the human body
a processor for creating a digital 3D body model, the processor being connected to the first electrode, the second electrode, the scale and the scanner
the processor being designed to operate with a method for calculating the body fat content of a human body comprising the following steps
measuring the bio-electrical impedance of the human body
measuring the mass of the human body
creating with a 3D body scanner a digital 3D body model of the human body
The claimed steps do not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The additional elements of two electrodes, a scale, and a scanner connected to a processor do not recite a particular machine as they are not connected to the mental process performed by the processor and are only nominally included in the claim. There is no mention of the electrodes, the scale, or the scanner in the method steps performed by the process so it is unclear what role they serve in integrating the judicial exception in a practical application. As currently constructed, the mental process steps, and the measuring steps performed by the process can be completed with other sensors or any other device. The sensors serve to generally link the judicial exception to a particular field only. The judicial exception is currently merely being applied to the generic computer component of a processor (No at Step 2A Prong Two). 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed elements refer only to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art as shown by Grouper (Changes in body weight, composition, and shape: a 4-year study of college students). Grouper measures weight, impedance, and scans the body over the 4-year study to monitor changes in the subjects’ bodies. 
The examiner recommends amending the claim to include connections between the mental process steps performed in the processor to the sensors connected to the processor, such as “measuring the bio-electrical impedance of the human body using the first electrode and the second electrode,” 

Regarding Claims 12-13, the claim describes the orientation and the types of the sensors. As described above, these sensors do not integrate the judicial exception in any practical application or recite significantly more than the judicial exception as the sensors are only nominally connected to the processor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20140340479 A1) in view of Kim (US 20100312143 A1) and Cha (US 5335667 A).
Regarding Claim 1, Moore discloses a method for calculating the body fat content of a human body (Abstract, system and method capture and process body measurement data including one or more body scanners) with the following steps:
measuring the bio-electrical impedance of the human body ([0057], measurements are provide input for bioimpedance calculation. [0059], measurement sequence is initiated 820. [0060], signal data, or computations therefrom, are captured and processed 830);
creating with a 3D body scanner a digital 3D body model of the human body ([0035], then the user may use the scanner to do a body scan 204 and the scanner creates a body mesh); and
determining a body volume geometry from the digital 3D body model ([0035], One or more body measurements (such as a girth, length, volume and area, including surface, measurements) of the user are extracted from the body mesh (208)).
However, Moore does not explicitly disclose measuring the mass of the human body; wherein the body volume geometry comprises a plurality of segments in a cylindrical and/or conical form with a 
Kim teaches a body composition measuring method ([0003], a three-dimensional (3D) scan system using 3D modeling technology, which is capable of measuring and analyzing the shape, weight and composition of a human body) comprising: measuring the mass of the human body ([0093], S106 of measuring the body weight and body composition of the subject of measurement 150 using the weight scale 220 and the body composition analyzer 230).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Moore to measuring the mass as taught by Kim so that customized exercise and dietary prescriptions can be presented based on a variety of types of body composition analysis data, such as data about the body water, protein, inorganic matter, body fat, muscle mass, amount of body fat, body fat rate, abdominal obesity of a human body (Kim [0068]). One of ordinary skill in the art would recognize that applying the known technique of measuring the mass of a subject as taught by Kim to the body composition monitoring method disclosed by Moore would yield only the predictable result of allowing the device to monitor the weight of the subject. 
Cha teaches a method for calculating the body fat content of a human body (Abstract, method and apparatus for determining body composition of a subject is provided) comprising: 
a body volume geometry wherein the body volume geometry comprises a plurality of segments in a cylindrical and/or conical form (From “cross-sectional area of the body segment can be estimated as A.sub.T =circumference.sup.2 /4.p” and “specific impedance estimated as .zeta..sub.a =A*Z/L” in 61, it is clear that the segments are treated as cylinders since each segments has the surface area of a circle and a corresponding length) with a measured length and a measured cross-section at each end of each segment (49, the dimensions of each body segment whose impedance is to be measured should be carefully obtained. Each of the segments are preferably measured for length, i.e., the distance between electrodes, and the circumference around the body segment. And 59, The circumferences at each end of the thigh segment (TH), indicated at 64 and 68, and at the approximate midpoint of the thigh segment, indicated at 66, also are each measured); 
creating from the body volume geometry and the bio-electrical impedance of the human body an electrical body model with segmental impedances for each segment (Equation 10 in Col. 9, the segmental volume fraction of body fat is estimated for each segment of the volume body geometry using the segments bio-electrical impedance);
aggregating the body fat contents of the plurality of segments in calculating a body composition model for the human body (equation 11 in Col. 10, Total body composition for a subject is determined from the variables obtained for a single segment or, preferably a combination of body segments, as shown in Equation (11) to arrive at total body fat (TBF.sub.v). TBF.sub.v =C1*SBF.sub.trunk +c2*SBF.sub.thigh +c3*SBF.sub.upper arm +C4(sex)(11)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Moore to include analyzing the plurality of cylindrical segments and compiling the segments to create a total body composition as taught by Cha to arrive at an accurate determination of body composition (Cha Col. 8 lines 63-68). One of ordinary skill in the art would recognize that applying the known technique of determining the length and circumference as taught by Cha to the 3-D system disclosed by Moore would yield only the predictable result of determining the body model more accurately for calculations. 
Col. 10 lines 24-39, Body composition on a weight (mass) basis can be determined from the volume distributions calculated from the bioelectrical impedance analysis method in accordance with the present invention by adjusting for the differences in density between fat and lean body tissue. Doing this adjustment provides data comparable to that obtained, for instance, by hydrostatic weighing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a body fat content based on the volume fraction to instead determine the body fat based on the weight as taught by Cha to provide data that be compared against other weight methods (Cha Col. 10 lines 24-30). One of ordinary skill in the art would recognize that substituting the mass for volume fraction based on the different densities of the tissue as taught by Cha would yield only the predictable result of determining the body fat in terms of mass and not a fraction.

Regarding Claim 2, Cha further teaches wherein the segmental impedance of each segment is calculated in consideration of the bio-electrical impedance of the body and the measured length and cross-sections of each segment (Equation 1 in col. 4, Impedance is calculated based on specific impedance, length and cross-sectional area).  

Regarding Claim 3, Cha further teaches wherein the segments have a natural form (As described above, a cylinder has a natural form and is taught by Cha).

Regarding Claim 6, Kim further teaches wherein the mass of the human body is measured with a built-in scale of the 3D body scanner (See Fig. 1 and [0067], weight scale 220 for measuring a subject of measurement 150 is provided on the bottom of the scan apparatus 200 on which the subject of measurement 150 is located).  

Regarding Claim 7, Moore further discloses wherein the bio-electrical impedance of the human body is measured with at least two electrodes of the 3D body scanner (See Fig. 19, the 3d scanner includes 4 electrodes 720 for measuring the bio-electrical impedance).

Regarding Claim 8, Kim further teaches wherein the body volume geometry comprises the height of the human body ([0014], height is measured using the captured data).  

Regarding Claim 9, Cha further teaches wherein the sex of the human body is considered when calculating the body composition model (equation 11 in Col. 10, Total body composition for a subject is determined from the variables obtained for a single segment or, preferably a combination of body segments, as shown in Equation (11) to arrive at total body fat (TBF.sub.v). TBF.sub.v =C1*SBF.sub.trunk +c2*SBF.sub.thigh +c3*SBF.sub.upper arm +C4(sex)(11)).  

Regarding Claim 10, Kim further teaches wherein the measurement of the bio-electrical impedance, the measurement of the mass, height and the scanning of body geometry are performed at the same time ([0068], the body weight and body composition of the subject of measurement 150 can be simultaneously measured and [0011], measurement of a human body and the capturing of photos to be performed simultaneously, thereby allowing desired data to be acquired within a significantly short period of time, as well as to increase the accuracy of analysis. Note: the height is determined from the image data in Kim)

Abstract, system and method capture and process body measurement data including one or more body scanners), the 3D body scanner comprising:  
a first electrode ([0056], third electrode 720''' is associated with the left foot) configured for measuring a bio-electrical impedance of the human body ([0057], measurements are provide input for bioimpedance calculation); 
a second electrode ([0056], fourth electrode 720' is associated with the right foot) configured for measuring a bio-electrical impedance of the human body ([0057], measurements are provide input for bioimpedance calculation); 
a scanner ([0062], depth camera 306) for scanning the human body ([0062], [generates] the body data); and 
a processor ([0038], computing device 304 that may be a desktop computer, personal computer, a server computer, mobile tablet computer, or mobile smart phone with sufficient processing power and the like that has the ability to control the rotation device 302 through the microprocessor 302e and capture the frames (images or video) from the one or more cameras 306) for creating a digital 3D body model ([0043], Software in the computing device 304 of the scanner may then generate a body mesh from the data from the one or more cameras), 
the processor being designed to operate with a method for calculating the body fat content of a human body comprising the following steps: 
measuring the bio-electrical impedance of the human body ([0057], measurements are provide input for bioimpedance calculation. [0059], measurement sequence is initiated 820. [0060], signal data, or computations therefrom, are captured and processed 830);
creating with a 3D body scanner a digital 3D body model of the human body ([0035], then the user may use the scanner to do a body scan 204 and the scanner creates a body mesh); 
[0035], One or more body measurements (such as a girth, length, volume and area, including surface, measurements) of the user are extracted from the body mesh (208)), 
However, Moore does not explicitly disclose a scale for measuring a mass of the human body; the processor being connected to the first electrode, the second electrode, the scale and the scanner; measuring the mass of the human body; wherein the body volume geometry includes a plurality of segments in a cylindrical and/or conical form with a measured length and a measured cross section at each end of each segment; creating from the body volume geometry and the bio-electrical impedance of the human body an electrical body model with segmental impedances for each segment; taking account of the mass of each segment and the segmental impedance of each segment in calculating a part-body fat content for each segment; and aggregating the body fat contents of the plurality of segments in calculating a body composition model for the human body.  
Kim teaches a body composition measuring system ([0003], a three-dimensional (3D) scan system using 3D modeling technology, which is capable of measuring and analyzing the shape, weight and composition of a human body) comprising: 
a scale ([0046], a weight scale 220) for measuring a mass of the human body ([0046], a weight scale 220 configured to measure the body weight of a subject of measurement);
a processor ([0080], integrated controller 310 is a processor) connected to a first electrode, a second electrode (See Fig. 3, the controller 310 is connected to the human composition analyzer 230. In [0069], The body composition analyzer 230 includes a plurality of electrodes configured to come into contact with the hands of the subject of measurement 150), the scale (See Fig. 3, controller 310 is connected to scale 220 through system control unit 320) and a scanner (See Fig. 3, controller 310 is connected to digital camera 210); and 
[0093], S106 of measuring the body weight and body composition of the subject of measurement 150 using the weight scale 220 and the body composition analyzer 230).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moore to include a scale connected to the additional components as taught by Kim so that customized exercise and dietary prescriptions can be presented based on a variety of types of body composition analysis data, such as data about the body water, protein, inorganic matter, body fat, muscle mass, amount of body fat, body fat rate, abdominal obesity of a human body (Kim [0068]). One of ordinary skill in the art would recognize that applying the known technique of a scale measuring the mass of a subject as taught by Kim to the body composition monitoring system disclosed by Moore would yield only the predictable result of allowing the device to monitor the weight of the subject. One of ordinary skill would further recognize that applying the known technique of connecting competent to a processor as taught by Kim to the system of Moore would yield only the predictable result of allowing the system to analyze the data together. 
Cha teaches a system for calculating the body fat content of a human body (Abstract, method and apparatus for determining body composition of a subject is provided) comprising: 
a body volume geometry wherein the body volume geometry comprises a plurality of segments in a cylindrical and/or conical form (From “cross-sectional area of the body segment can be estimated as A.sub.T =circumference.sup.2 /4.p” and “specific impedance estimated as .zeta..sub.a =A*Z/L” in 61, it is clear that the segments are treated as cylinders since each segments has the surface area of a circle and a corresponding length) with a measured length and a measured cross-section at each end of each segment (49, the dimensions of each body segment whose impedance is to be measured should be carefully obtained. Each of the segments are preferably measured for length, i.e., the distance between electrodes, and the circumference around the body segment. And 59, The circumferences at each end of the thigh segment (TH), indicated at 64 and 68, and at the approximate midpoint of the thigh segment, indicated at 66, also are each measured); 
creating from the body volume geometry and the bio-electrical impedance of the human body an electrical body model with segmental impedances for each segment (Equation 10 in Col. 9, the segmental volume fraction of body fat is estimated for each segment of the volume body geometry using the segments bio-electrical impedance);
aggregating the body fat contents of the plurality of segments in calculating a body composition model for the human body (equation 11 in Col. 10, Total body composition for a subject is determined from the variables obtained for a single segment or, preferably a combination of body segments, as shown in Equation (11) to arrive at total body fat (TBF.sub.v). TBF.sub.v =C1*SBF.sub.trunk +c2*SBF.sub.thigh +c3*SBF.sub.upper arm +C4(sex)(11)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moore to include analyzing the plurality of cylindrical segments and compiling the segments to create a total body composition as taught by Cha to arrive at an accurate determination of body composition (Cha Col. 8 lines 63-68). One of ordinary skill in the art would recognize that applying the known technique of determining the length and circumference as taught by Cha to the 3-D system disclosed by Moore would yield only the predictable result of determining the body model more accurately for calculations. 
Cha further suggests that taking account of the mass of each segment and the segmental impedance of each segment in calculating a part-body fat content for each segment (Col. 10 lines 24-39, Body composition on a weight (mass) basis can be determined from the volume distributions calculated from the bioelectrical impedance analysis method in accordance with the present invention by adjusting for the differences in density between fat and lean body tissue. Doing this adjustment provides data comparable to that obtained, for instance, by hydrostatic weighing). It would have been obvious to one Cha Col. 10 lines 24-30). One of ordinary skill in the art would recognize that substituting the mass for volume fraction based on the different densities of the tissue as taught by Cha would yield only the predictable result of determining the body fat in terms of mass and not a fraction.

Regarding Claim 12, Moore further discloses a turntable ([0037], rotation device 302 may further include a platform 302a) that is rotatable about a turntable axis (See Fig. 8, the platform 302 rotates in circle about the axis running through the height of the user) and configured for rotating the human body about the turntable axis (See Fig. 8. The user is turned about the axis past the stationary camera to generate the body mesh), wherein the two electrodes are integrated into the turntable ([0054], two reference electrodes 720''' 720'''' incorporated into the platform 302a).
Kim teaches the scale is integrated into a platform (See Fig. 1 and [0067], weight scale 220 for measuring a subject of measurement 150 is provided on the bottom of the scan apparatus 200 on which the subject of measurement 150 is located).

Regarding Claim 13, Moore further discloses, wherein the scanner comprises at least one stationary camera configured and disposed for scanning the human body ([0032], a user is rotated using a turntable 302 past one or more stationary cameras 306 to capture the body mesh of the user). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20140340479 A1), Kim (US 20100312143 A1), and Cha (US 5335667 A) as applied to claim 1 above, and further in view of Masuo (US 20040059242 A1).

However, modified Moore does not explicitly disclose wherein each limb is defined by at least one segment and the trunk of the body is defined by at least one segment, or wherein a shoulder joint is defined by at least one segment, an upper arm is defined by at least one segment, a forearm is defined by at least one segment, a hand is defined by at least one segment, a thigh is defined by at least one segment, a knee joint is defined by at least one segment and a lower leg is defined by at least one segment.  
Masuo teaches a body composition measurement method ([0001], body composition measurement method) wherein each limb is defined by at least one segment and the trunk of the body is defined by at least one segment (See Fig. 37, each limbs is defined by segments and the trunk is defined by one segment), and wherein a shoulder joint is defined by at least one segment (See Fig. 37, ZLTRH), an upper arm is defined by at least one segment (See Fig. 37, ZLUA), a forearm is defined by at least one segment (See Fig. 37, ZLFA), a hand is defined by at least one segment (See Fig. 37, ZLW), a thigh is defined by at least one segment (See Fig. 37, ZLFL), and a lower leg is defined by at least one segment (See Fig. 37, ZLCL). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the segments taught by Cha to include the plurality taught by Masuo to improve the exactness of the model (Masuo [0343]). One of ordinary skill in the art would recognize that increasing the number of segments as taught by Masuo in the method taught by Cha would yield only the predictable result of increasing the accuracy of the calculations. 
However, Masuo does not teach a knee joint is defined by at least one segment. Masuo suggests that the more segments that are involved in the model, the more exact the model becomes (Masuo [0343]) and the entire body is generated in the 3D mesh disclose by Moore. It would have been obvious . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Organ (Segmental bioelectrical impedance analysis: theory and application of a new technique) teaches a body model for the human including 5 cylinders and discusses segmental impedance analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDER H CONNOR/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791